Title: [Diary entry: 5 July 1790]
From: Washington, George
To: 

Monday 5th. The Members of Senate, House of Representatives, Public Officers, Foreign Characters &ca. The Members of the Cincinnati, Officers of the Militia, &ca., came with the compliments of the day to me. About One Oclk. a sensible Oration was delivered in St. Pauls Chapel by Mr. Brockholst Levingston on the occasion of the day—the tendency of which was, to shew the different situation we are now in, under an excellent government of our own choice, to what it would have been if we had not succeeded in our opposition to the attempts of Great Britain to enslave us; and how much we ought to cherish the blessings which are within our reach, & to cultivate the seeds of harmony & unanimity

in all our public Councils. There were several other points touched upon in a sensible manner. In the afternoon many Gentlemen & ladies visited Mrs. Washington. I was informed this day by General Irvine (who recd. the acct. from Pittsburgh) that the Traitor Arnold was at Detroit & had viewed the Militia in the Neighbourhood of it twice. This had occasioned much Speculation in those parts—and with many other circumstances—though trifling in themselves led strongly to a conjecture that the British had some design on the Spanish settlements on the Mississipi and of course to surround these United States.